Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68381 Page 1 of 6


  1 Juanita R. Brooks (SBN 75934) brooks@fr.com
    Seth M. Sproul (SBN 217711) sproul@fr.com
  2
    FISH & RICHARDSON P.C.
  3 12390 El Camino Real
    San Diego, CA 92130
  4
    Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
    Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6 Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7 FISH & RICHARDSON P.C.
    1000 Maine Avenue, S.W., Suite 1000
  8 Washington, D.C. 20024
  9 Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10 William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11 Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
    BOIES SCHILLER FLEXNER LLP
 12 1401 New York Avenue, N.W.
 13 Washington, D.C. 20005
    Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
    Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
 16 (Counsel for the CMs and Additional Counsel listed below Signature Line)
 17                        UNITED STATES DISTRICT COURT
 18                     SOUTHERN DISTRICT OF CALIFORNIA
 19
      IN RE:                          Case No. 3:17-CV-00108-GPC-MDD
 20                                   [Consolidated with Case No. 3:17-CV-01010-
      QUALCOMM LITIGATION,            GPC-MDD]
 21
                                       APPENDIX OF EXHIBITS TO APPLE
 22                                    INC.’S AND THE CM’ DAUBERT MOTION
 23                                    TO EXCLUDE QUALCOMM EXPERT
                                       TESTIMONY THAT FAILS TO
 24                                    APPORTION PATENT ROYALTIES OR
                                       THAT CONTRAVENES THE ENTIRE
 25                                    MARKET VALUE RULE
 26                                   Judge:           Judge Gonzalo P. Curiel
 27                                   Date:            March 21, 2019
                                      Time:            1:30 p.m.
 28                                   Courtroom:       2D

                                                              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68382 Page 2 of 6



  1        Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple Inc.
  2 (“Apple”), Defendants, Counterclaimants, and Third-Party Plaintiffs Compal
  3 Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
  4 Corporation, and Wistron Corporation (collectively, the “CMs”), hereby submit their
  5 Appendix of Exhibits to Their Daubert Motion To Exclude Qualcomm Expert
  6 Testimony that Fails To Apportion Patent Royalties or that Contravenes the Entire
  7 Market Value Rule:
  8
  9     EX.    DECL.          DESCRIPTION                                     PAGE

 10                                                                           NOS.
       A       Mauser         Opening Expert Report of David S. Evans,        1 – 368
 11
               Declaration    June 29, 2018
 12            Mauser         Rebuttal Expert Report of David S. Evans,
       B                                                                      369 – 418
 13            Declaration    October 2, 2018
 14    C       Mauser         Deposition of David S. Evans [Excerpts],        419 – 428
 15            Declaration    October 30, 2018
       D       Mauser         Opening Expert Report of Eric Stasik            429 – 466
 16
               Declaration    [Excerpts], June 29, 2018
 17
       E       Mauser         Rebuttal Expert Report of Eric Stasik           467 – 474
 18            Declaration    [Excerpts], October 2, 2018
 19    F       Mauser         Deposition of Eric Stasik [Excerpts],           475 – 482
 20            Declaration    October 10, 2018
 21    G       Mauser         Opening Expert Report of Aviv Nevo              483 – 517
               Declaration    [Excerpts], served on June 29, 2018
 22
       H       Mauser         Opening Expert Report of Oliver Hart            518 – 532
 23            Declaration    [Excerpts], June 29, 2018
 24    I       Mauser         Opening Expert Report of Christopher R.         533 – 689
 25            Declaration    Knittel, June 29, 2018
 26    J       Mauser         Deposition of Christopher R. Knittel            690 – 701
               Declaration    [Excerpts], October 16, 2018
 27
 28

                                           -1-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68383 Page 3 of 6



  1    K      Mauser           Opening Expert Report of Jeffrey T. Prince,    702 – 841
  2           Declaration      June 29, 2018
       L      Mauser           Deposition of Jeffrey T. Prince [Excerpts],    842 – 848
  3
              Declaration      October 19, 2018
  4           Mauser           Opening Expert Report of Bertram Huber
       M                                                                      849 – 870
  5           Declaration      [Excerpts], June 29, 2018
  6    N      Mauser           Opening Expert Report of Bénédicte             871 – 883
  7           Declaration      Fauvarque–Cosson [Excerpts], June 29, 2018
       O      Mauser           Rebuttal Expert Report of Bénédicte            884 – 888
  8
              Declaration      Fauvarque–Cosson [Excerpts], September
  9
                               12, 2018.
 10           Mauser           ETSI Directives, Version 38 [Excerpts],
       P                                                                      889 – 894
 11           Declaration      February 8, 2018
 12
 13 Dated: February 14, 2019       Respectfully submitted,
 14
                                  By:    /s/ William A. Isaacson
 15                                     Juanita R. Brooks, SBN 75934, brooks@fr.com
 16                                     Seth M. Sproul, SBN 217711, sproul@fr.com
                                        FISH & RICHARDSON P.C.
 17                                     12390 El Camino Real
 18                                     San Diego, CA 92130
                                        Phone: (619) 678-5070; Fax: (619) 678-5099
 19
 20                                     Ruffin B. Cordell (D.C. Bar No. 445801;
                                        pro hac vice) cordell@fr.com
 21                                     Lauren A. Degnan (D.C. Bar No. 452421;
 22                                     pro hac vice) degnan@fr.com
                                        FISH & RICHARDSON P.C.
 23                                     1000 Maine Avenue, S.W., Suite 1000
 24                                     Washington, D.C. 20024
                                        Phone: (202) 783-5070; Fax: (202)783-2331
 25
 26                                     William A. Isaacson (D.C. Bar No. 414788;
                                        pro hac vice) wisaacson@bsfllp.com
 27                                     Karen L. Dunn (D.C. Bar No. 1002520;
 28                                     pro hac vice) kdunn@bsfllp.com

                                           -2-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68384 Page 4 of 6



  1                                  BOIES SCHILLER FLEXNER LLP
                                     1401 New York Avenue, N.W.
  2                                  Washington, D.C. 20005
  3                                  Phone: (202) 237-2727; Fax: (202) 237-6131

  4                             Attorneys for Plaintiff and Counterclaim-Defendant
                                Apple Inc.
  5
  6
                                By: /s/ Jason C. Lo
  7                                 Theodore R. Boutrous, Jr., SBN 132099,
  8                                 tboutrous@gibsondunn.com
                                    Richard J. Doren, SBN 124666
  9                                 rdoren@gibsondunn.com
 10                                 Daniel G. Swanson, SBN 116556,
                                    dswanson@gibsondunn.com
 11                                 Michele L. Maryott, SBN 191993
 12                                 mmaryott@gibsondunn.com
                                    Jason C. Lo, SBN 219030,
 13                                 jlo@gibsondunn.com
 14                                 Jennifer J. Rho, SBN 254312,
                                    jrho@gibsondunn.com
 15                                 Melissa Phan, SBN 266880,
 16                                 mphan@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
 17                                 333 South Grand Avenue
 18                                 Los Angeles, CA 90071
                                    Tel: (213) 229-7000; Fax: (213) 229-7520
 19
 20                                  Cynthia E. Richman, DC Bar No. 492089,
                                     pro hac vice
 21                                  crichman@gibsondunn.com
 22                                  GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
 23                                  Washington, DC 20036
 24                                  Tel: (202) 955-8500; Fax: (202) 467-0539
 25
 26
 27
 28

                                        -3-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68385 Page 5 of 6



  1                             Attorneys for Defendants, Counterclaimants, and
                                Third-Party Plaintiffs Compal Electronics, Inc., FIH
  2                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
  3                             Pegatron Corporation, and Wistron Corporation

  4
                                     Hugh F. Bangasser, pro hac vice
  5
                                     hugh.bangasser@klgates.com
  6                                  Christopher M. Wyant, pro hac vice
                                     chris.wyant@klgates.com
  7
                                     J. Timothy Hobbs, pro hac vice
  8                                  tim.hobbs@klgates.com
                                     K&L GATES LLP
  9
                                     925 Fourth Avenue, Suite 2900
 10                                  Seattle, Washington 98104
                                     Tel: (206) 623-7580; Fax: (206) 370-6371
 11
 12                                  Caitlin C. Blanche, SBN 254109,
                                     caitlin.blanche@klgates.com
 13
                                     K&L GATES LLP
 14                                  1 Park Plaza Twelfth Floor
                                     Irvine, CA 92614
 15
                                     Tel: (949) 253-0900; Fax: (949) 253-0902
 16
 17                             Attorneys for Defendant, Counterclaimant, and
                                Third-Party Plaintiff Wistron Corporation
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        -4-                  CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-4 Filed 02/14/19 PageID.68386 Page 6 of 6



  1                             CERTIFICATE OF SERVICE
  2        The undersigned hereby certifies that a true and correct copy of the above and
  3 foregoing document has been served on February 14, 2019, to all counsel of record
  4 who are deemed to have consented to electronic service via the Court’s CM/ECF
  5 system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6 mail, facsimile and/or overnight delivery.
  7        Executed on February 14, 2019.
  8
                                                  /s/ William A. Isaacson
  9                                               William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -5-                    CASE NO. 17-CV-00108-GPC-MDD
